151 F.3d 1033
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.In the MATTER OF Michael PALMISANO, Plaintiff-Appellant.
No. 98-1635.
United States Court of Appeals, Seventh Circuit.
Submitted July 9, 1998.Decided July 24, 1998.1

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division.  No. 94 D 35 Marvin E. Aspen, Chief Judge.
Before Hon.  FRANK H. EASTERBROOK, Hon.  DANIEL A. MANION, Hon.  MICHAEL S. KANNE, Circuit Judges.

ORDER

1
The following is before the Court: Motion for a Change of Venue from the Seventh Circuit the Pervasive Bias Exception to the Extrajudicial Source Doctrine, filed on July 1, 1998, by appellant pro se.


2
IT IS ORDERED that the judgment of the district court is AFFIRMED.


3
IT IS FURTHER ORDERED that the Motion for a Change of Venue from the Seventh Circuit the Pervasive Bias Exception to the Extrajudicial Source Doctrine is DENIED as MOOT.



1
 This appeal has been submitted to the original panel under Internal Operating Procedure 6(b).  After an examination of the briefs and the record, we have concluded that oral argument is unnecessary, and the appeal is therefore submitted on the briefs and record.  See Fed.R.App.P. 34(a); Cir.R. 34(f)